In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated January 24, 2007, which, upon a fact-finding order of the same court dated October 18, 2006, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of assault in the third degree and menacing in the third degree, adjudged her to be a juvenile delinquent and placed her on probation for a period of 12 months. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant contends that the presentment agency failed to present legally sufficient evidence to prove her identity as a participant in the assault. However, viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to establish the appellant’s identity as one of the assailants. Moreover, upon the exercise of our factual review power, we are satisfied that the Family Court’s determination was not against the weight of the evidence (cf. CPL 470.15 [5]; see Matter of Christian M., 37 AD3d 834 [2007]; Matter of Jonathan A., 36 AD3d 697, 699 [2007]; Matter of Dennis M., 224 AD2d 695, 696 [1996]). Rivera, J.P., Krausman, Florio and Dillon, JJ., concur.